IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 363 EAL 2018
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
JAMES FINK,                               :
                                          :
                   Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 29th day of January, 2019, the Application to Correct an Error

which may Mislead this Court is GRANTED. The Petition for Allowance of Appeal is

DENIED.